DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The scope of claim 1, as amended, includes the scope of claim 21 (which is dependent on claim 1), as a result, claim 21 does .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8-9, 12-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. 2016/0277761), hereinafter Li in view of Zheng et al. (U.S. 2013/0114717), hereinafter Zheng and further in view of Li et al. (U.S. 2017/0163999), hereinafter Li ‘999.

Regarding claims 1, 14 and 20, Li discloses a method and video coding apparatus comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor ([0041] and fig. 1), cause the processor to: 
derive motion information for a first video block which is coded using an intra block copy (IBC) mode ([0113]), wherein each table of the one or more tables includes motion candidates derived from previously coded video blocks that are coded prior to the first video block ([0223], [0208] and fig. 19); 
code, based on the motion information, the first video block ([0113] and [0003]); and 
add, based on a size of the first video block, a new motion candidate related to the motion information of the first video block into the one or more tables ([0008]).
Li does not explicitly disclose wherein one or more motion candidates of one or more tables are selectively checked in an order during a motion candidate list construction process which is used to derive the motion information for the first video block, and an arrangement of the motion candidates in the table is based on a sequence of addition of the motion candidates into the table.
However, Zheng teaches wherein one or more motion candidates of one or more tables are selectively checked in an order during a motion candidate list construction process which is used to derive the motion information for the first video block (Zheng [0005]), and an arrangement of the motion candidates in the table is based on a sequence of addition of the motion candidates into the table (Zheng [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s apparatus, method and medium with the missing limitations as taught by Zheng to reduce the number of bits required to represent the motion information of the PUs (Zheng [0026]).


However, Li ‘999 teaches, adding, based on a size of the first video block ([0004]), a new motion candidate related to the motion information of the first video block into the one or more tables, wherein at least one motion candidate in the table is deleted when the table is full before the new motion candidate is added to the table ([0225]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus, method and medium taught by Li in view of Zheng with the missing limitations as taught by Li ‘999 to facilitate compression that is effective in terms of rate-distortion performance (Li ‘999 [0219]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of facilitating compression that is effective in terms of rate-distortion performance.


	Regarding claims 2 and 15, Li in view of Zheng and Li ‘999 teaches the method and apparatus of claims 1 and 14, wherein in the intra block copy mode, reference samples from a video region including the first video block are used (Li [0113] and [0003]).
	The same motivation for claim 1 applies to claims 2 and 15.

Regarding claim 5, Li in view of Zheng and Li ‘999  teaches the method of claim 1, wherein checking the one or more candidates of the one or more tables is determined at least based on a number of motion candidates in the motion candidate list not reaching a maximally allowed number (Zheng [0195]).
The same motivation for claim 1 applies to claim 5.

Regarding claims 6 and 17, Li in view of Zheng and Li ‘999 teaches the method and apparatus of claims 1 and 14, wherein the motion candidate list is one of a merge candidate list and an Advanced Motion Vector Prediction (AMVP) candidate list (Zheng [0026]).
The same motivation for claim 1 applies to claims 6 and 17.

Regarding claims 8 and 18, Li in view of Zheng and Li ‘999 teaches the method and apparatus of claims 1 and 14, wherein the motion information includes at least one of: a prediction direction, a reference picture index, motion vector values, intensity compensation flag, affine flag, motion vector difference precision, filter parameters, motion vector difference value, or indications of blocks where the motion information is coming from (Li [0223], [0208] and fig. 19).

Regarding claims 9 and 19, Li in view of Zheng and Li ‘999 teaches the method and apparatus of claims 1 and 14, further comprising checking partial or all of motion candidates from one table of the one or more tables in order (Zheng [0166]) and adding one or more candidates selectively to the motion candidate list (Li [0223]) based on the checking result (Zheng [0005]).
The same motivation for claim 1 applies to claims 9 and 19.

Regarding claim 12, Li in view of Zheng and Li ‘999 teaches the method of claim 1, wherein the coding process includes encoding the first video block into a video bitstream (Li [0083]).

Regarding claim 13, Li in view of Zheng and Li ‘999 teaches the method of claim 1, wherein the coding process includes decoding the first video block from a video bitstream (Li [0101]).


The same motivation for claim 1 applies to claim 21.

Regarding claim 22, Li in view of Zheng and Li ‘999 teaches a non-transitory computer-readable storage medium storing a bitstream representation which is generated by a method which comprises: deriving motion information for a first video block which is coded using an intra block copy (IBC) mode, wherein one or more motion candidates of one or more tables are selectively checked in an order during a motion candidate list construction process which is used to derive the motion information for the first video block, wherein each table of the one or more tables includes motion candidates derived from previously coded video blocks that are coded prior to the first video block, and an arrangement of the motion candidates in the table is based on a sequence of addition of the motion candidates into the table; encoding, based on the motion information, the first video block; and adding, based on a size of the first video block, a new motion candidate related to the motion information of the first video block into the one or more tables, wherein at least one motion candidate in the table is deleted when the table is full before the new motion candidate is added to the table (see claim 1 citations).

Claims 3-4, 7, 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zheng and Li ‘999 as applied to claims 1 and 14 above, and further in view of Rusert et al. (U.S. 2011/0194609), hereinafter Rusert.

Regarding claims 3 and 16, Li in view of Zheng and Li ‘999  teaches the method and apparatus of claims 1 and 14.  

However, Rusert teaches wherein the method further comprises: determining whether using the motion information of the first video block to update the one or more tables (Rusert [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus taught by Li in view of Zheng and Li ‘999  with the missing limitations as taught by Rusert to increase processor efficiency of the coding (Rusert [0012]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of increasing processor efficiency of coding.

Regarding claim 4, Li in view of Zheng, Li ‘999 and Rusert teaches the method of claim 3, wherein the determining comprises: determining, based on the properties of the first video block, whether using the motion information of the first video block to update the one or more tables (Rusert [0041]).
The same motivation for claim 3 applies to claim 4.

Regarding claim 7, Li in view of Zheng, Li ‘999 and Rusert teaches the method of claim 3, further comprising deriving, based on the updated one or more tables, motion information for a subsequent video block to code the subsequent video block (Rusert [0041]).
The same motivation for claim 3 applies to claim 7.


The same motivation for claim 3 applies to claim 10.

Regarding claim 11, Li in view of Zheng, Li ‘999 and Rusert teaches the method of claim 1, wherein a table of the one or more tables is updated with motion information (Li [0223] or Rusert [0041]) only from blocks coded with the IBC mode (Li [0113] and [0003]).
The same motivation for claim 3 applies to claim 11.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zheng and Li ‘999 as applied to claim 1 above, and further in view of Sugio et al. (U.S. 2012/0300846), hereinafter Sugio.

Regarding claim 23, Li in view of Zheng and Li ‘999 teaches the method of claim 1. Li does not explicitly disclose wherein the new motion candidate has a maximum index in the table.
However, Sugio teaches, wherein the new motion candidate has a maximum index in the table (Sugio [0223]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus taught by Li in view of Zheng and Li ‘999 with the missing limitations as taught by Sugio to achieve error resistance in image coding and decoding (Sugio [0009]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of achieving error resistance in image coding and decoding.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zheng and Li ‘999 as applied to claim 1 above, and further in view of Lai et al. (U.S. 2017/0127086), hereinafter Lai.

Regarding claim 24, Li in view of Zheng and Li ‘999 teaches the method of claim 1. Li does not explicitly disclose wherein the table is reset at the beginning of coding a new coding Tree Unit which comprises one or more blocks.
However, Lai teaches, wherein the table is reset at the beginning of coding a new coding Tree Unit which comprises one or more blocks (Lai [0012] and [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus taught by Li in view of Zheng and Li ‘999 with the missing limitations as taught by Sugio to provide the benefit of parallel processing as well as error resilience (Lai [0042]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of achieving error resistance in image coding and decoding.

Response to Arguments
Applicant's arguments filed 4/2/21 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 9-10 of the Applicant’s Response, the Applicant argues that the cited references do not teach selectively checking, previously coded and arrangement limitations of claim 1.
	The Examiner respectfully disagrees. Zheng teaches a pruning process in which candidate lists are selectively checked to remove duplicate entries ([0005]). These candidates include motion 

On pgs. 10-11 of the Applicant’s Response, the Applicant argues that the cited references do not teach a table as recited in claim 1.
	The Examiner respectfully disagrees. Under the broadest reasonable interpretation of “table”, Li discloses adding new candidates to a list ([0223]) (i.e. table) based on size ([0008]). The Applicant’s depiction of a “table” is also a list with index values (fig. 38). Moreover, both Li [0006] and Zheng [0181] disclose arranging candidates in a table format. Therefore, both Li and Zheng teach the concept of arranging candidates in a table format.

On pgs. 11-12 of the Applicant’s Response, the Applicant argues that the cited references do not teach the amended portions of claim 1.
	The Examiner respectfully disagrees. Under the broadest reasonable interpretation of “table”, as explained above, Li discloses adding new candidates to a list ([0223]) (i.e. table) based on size ([0008]). Moreover, the Applicant’s depiction of a “table” is also a list with index values (fig. 38). Li ‘999 also teaches adding new candidates based on size ([0004]) and also the concept of deleting a candidate when adding a new candidate when the table is full ([0225]). Therefore, the combination of Li and Li ‘999 teaches the amended limitation.

Applicant's arguments filed in regard to newly amended claims 23 and 24 has been fully considered but are moot because the arguments do not apply to the newly added references for the limitations of those two claims, i.e. Sugio and Lai, respectively.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482